Order entered November 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00958-CV

                           IN THE INTEREST OF I.L.S., A CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-09-7655

                                            ORDER
       We REINSTATE this appeal.

       On September 26, 2013, the Court ordered the trial court to conduct a hearing regarding

appellant’s alleged errors and/or omissions from the reporter’s record. The trial court conducted

a hearing and filed her findings and a reporter’s record from the hearing. The trial court found

three errors in the record and a corrected reporter’s record has been filed with the Court.

       Before the Court are the following motions filed by appellant: (1) September 23, 2013

motion requesting copies of the original and supplemental records; and (2) October 17, 2013

motion requesting that the Clerk of this Court serve all papers issued by the Court on five

persons designated by appellant.

       We GRANT appellant’s motion requesting copies of the records to the following extent:

       We DIRECT the Clerk of this Court to send appellant a paper copy of the following

records:
1. clerk’s record filed on August 1, 2013;

2. supplemental clerk’s record filed on August 27, 2013;

3. supplemental clerk’s record filed on September 9, 2013;

4. volumes one through five of the reporter’s record filed on July 19, 2013; and

5. volume one of the supplemental reporter’s record of the final trial held on April 9,

   2013 that was filed with this Court on October 25, 2013.

With regard to appellant’s request for service of papers in this cause, we note that the

Court is sending copies of correspondence to Annette Littleton, Scott Henson, and Shawn

Williams. We DENY appellant’s motion with regard to D. Smith Sims & Associates,

LLP and Monica Moorehead.

       Appellant shall file his brief on or before DECEMBER 16, 2013.

                                             /s/    DAVID LEWIS
                                                    JUSTICE